Citation Nr: 1821031	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-35 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patella fracture residuals in the right knee with degenerative joint disease (right knee disability).

2.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for arthritis in the arms and legs.

3.  Entitlement to service connection for arthritis in the arms and legs.

4.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for left knee condition, status post arthroscopy.

5.  Entitlement to service connection for a left knee disorder, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's son


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from June 1965 to June 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office, which, in pertinent part, continued the evaluation of the right knee disability as 10 percent disabling, denied service connection for arthritis in all joints (claimed as bilateral arthritis) because the evidence submitted was not new and material, and denied service connection for left knee condition, status post arthroscopy because the evidence submitted was not new and material.  The appellant timely appealed the decision with a notice of disagreement received by VA in November 2011.  After the RO issued a statement of the case in October 2013, the appeal was perfected with the timely filing of a substantive appeal in the following month.

The appellant and his son testified before the undersigned Veterans Law Judge at an April 2017 hearing at the RO in Waco, Texas.  A hearing transcript has been associated with the claims file and reviewed.



The issues on appeal have been recharacterized to better reflect the state of the record.

The issues of entitlement to a disability rating in excess of 10 percent for the right knee disability, entitlement to service connection for arthritis in the arms and legs, and entitlement to service connection for left knee condition, status post arthroscopy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for arthritis in all joints was denied in a July 2003 rating decision; the appeal was not perfected and no new and material evidence was filed within one year of the rating decision.

2.  In August 2010, the Veteran filed a claim for service connection for arthritis in the arms and legs.

3.  Since the last final July 2003 rating decision that denied service connection for arthritis in all joints, VA received evidence that is new and material with respect to the claim of arthritis in the arms and legs.

4.  A March 2010 rating decision confirmed an earlier denial of service connection for a left knee disorder; neither a notice of disagreement nor new and material evidence was received within one year of the rating decision.

5.  Since the last final March 2010 rating decision that denied service connection for left knee condition, status post arthroscopy, VA received evidence that is new and material with respect to that claim.



CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service connection for arthritis in all joints became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103.

2.  Since the July 2003 rating decision, new and material evidence has been received to reopen the previously denied claim for service connection for arthritis in the arms and legs.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3.  The January 2009 rating decision that denied service connection for left knee condition, status post arthroscopy became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103.

4.  Since the January 2009 rating decision, new and material evidence has been received to reopen the previously denied claim for service connection for left knee condition, status post arthroscopy.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the pertinent medical and lay evidence of record, the Board finds that new and material evidence has been received such that the petitions to reopen the claims of entitlement to service connection for arthritis in the arms and legs and for left knee condition, status post arthroscopy are granted.

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995) (emphasizing that the Board cannot ignore the issue of whether any new and material evidence has been submitted so that the appellant's claims could be reopened).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (stating that in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

Arthritis in the arms and legs

The claim of service connection for arthritis in the arms and legs is already encompassed by, and is not distinct from, the previously denied claim of service connection for arthritis in all joints because they form the same factual basis.  As such, the claim is not a new petition and the Board does not have jurisdiction over the matter unless new and material evidence has been received.

Here, the claim of service connection for arthritis in the arms and legs is reopened because since the final July 2003 rating decision denying service connection, new and material evidence has been received.

The RO issued a decision in July 2003 that denied the Veteran's claim of service connection for arthritis in all joints.  The RO found that there was no evidence of arthritis occurring in or caused by service, and also found that there was no evidence that any arthritis manifested to a compensable degree within one year of service.  The evidence of record at the time of the denial included service treatment records, a February 2003 VA examination, private treatment records from 2001 and 2002, and VA treatment records from 2002. 

Since the last final July 2003 RO denial, the Veteran reported that his arthritis is caused by the cold weather while he served in Germany.  E.g., 04/25/2017, Hearing Transcript, at 14.  This new evidence relates to an unestablished element (in-service incurrence of the previously denied claim) and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current disability and in-service event.  Therefore, the claim is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 120-21.

Left knee disability

The claim of service connection for left knee condition, status post arthroscopy is reopened because since the last final March 2010 rating decision denying service connection, new and material evidence has been received.

A left knee claim was originally denied in July 2003 on the basis that no disorder was shown in service and the evidence failed to link current disability to service.  A post-service occupational injury was noted.  The denial was confirmed in a January 2009 decision and again in a March 2010 decision.  The evidence of record at the time of the last final denial included the Veteran's statements in 2008, private medical records from 2001 and 2002, and VA medical treatment records. 

The RO then issued a rating decision in March 2010 that denied the Veteran's petition to reopen the claim.  The RO found again that new and material evidence adequate to reopen the claim had not been submitted.  (Because the Board construes the Veteran's August 2010 statement as a timely notice of disagreement to the March 2010 rating decision, the Board does not find that rating decision to be the last final denial of the claim.)

Since the last final January 2009 RO denial, the Veteran has contended that he complained to VA of his left knee condition immediately after leaving service.  E.g., 04/25/2017, Hearing Transcript, at 17.   This new evidence relates to an unestablished element (in-service incurrence and continuity of symptomatology) of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current disability and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 120-21.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for arthritis in the arms and legs is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for left knee condition, status post arthroscopy is granted.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues of entitlement to a disability rating in excess of 10 percent for right knee disability, entitlement to service connection for arthritis in the arms and legs, and entitlement to service connection for left knee condition, status post arthroscopy.

With respect to the issue of entitlement to a disability rating in excess of 10 percent for right knee disability, the latest VA knee and lower leg examination was conducted in July 2013.  07/26/2013, VA Examination.  Since then, the Veteran testified at the April 2017 Board hearing that his disability has been worsening, to include extreme difficulty with walking whereas he was able to walk with therapy prior.  04/25/2017, Hearing Transcript, at 7.  VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of the right knee disability.  38 C.F.R. § 3.327(a).

The Board also notes that in July 2016, the U.S. Court of Appeals for Veterans Claims (CAVC) had found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59 (2017).  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The July 2013 VA examination does not address all of those measurements.  Therefore, the new knee examination should comply with the CAVC's holding.

With respect to the issue of entitlement to service connection for arthritis in the arms and legs, the Veteran has been diagnosed with degenerative joint disease (e.g., 01/15/2003, Medical Treatment Record - Government Facility, at 2-3, 6-7), and he has contended that his arthritis is caused by the cold weather while he served in Germany.  While the evidence is insufficient to grant service connection, competent evidence of the Veteran's arthritis (current disability) coupled with competent testimony of an in-service incurrence indicate a possible relationship such that VA should provide an additional opinion in this case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

With respect to the issue of entitlement to service connection for left knee disability, the Veteran has contended that this is secondary to his service-connected right knee disability. E.g., Hearing Transcript.  As such, the VA examination should also address whether any knee disability is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by the right knee disability.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private treatment records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider, to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination so as to assess the current severity of the right knee disability.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

3.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of his joints, to include the arms and left knee.  (If the Veteran fails to report to the examination, then an appropriately qualified VA clinician must answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

a.  Is any joint disability at least as likely as not (50 percent or greater probability) related to active service, to include exposure to cold weather in Germany?  If not, does the record at least as likely as not (50 percent or greater probability) show that any degenerative joint disease manifested within one year of the Veteran's separation from service in June 1967?

b.  Has any left knee disability at least as likely as not (50 percent or greater probability) been caused by the Veteran's service-connected right knee disability?

 c.  Has any left knee disability at least as likely as not (50 percent or greater probability) been aggravated (worsened beyond its natural progression) by the Veteran's service-connected right knee disability?  If aggravation is found, provide a baseline level of the left knee disability prior to aggravation.

Consider all lay and medical evidence.  Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

4.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


